Citation Nr: 0904294	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-36 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
disorder.

2.  Entitlement to an initial compensable evaluation for 
hearing loss, right ear.

3.  Entitlement to an initial compensable evaluation for 
labyrinthitis prior to September 14, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1984 to 
December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, dated in December 
2003, by the Department of Veterans Affairs (VA) Regional 
Office Center (RO) in Louisville, Kentucky.

By a December 2003 rating decision, the veteran was denied 
service connection for labyrinthitis.  After the veteran 
submitted a timely notice of disagreement, a Decision Review 
Officer issued a statement of the case, dated in August 2005, 
wherein the veteran's service connection claim for 
labyrinthitis was captioned and evaluated as an appeal from 
an initial noncompensable rating even though service 
connection had not been granted by the December 2003 rating 
decision.  The veteran submitted his substantive appeal, 
dated in October 2005, indicating that he wished to appeal 
all of the issues addressed in the August 2005 statement of 
the case, which included his claim for labyrinthitis.  In a 
subsequently issued supplemental statement of the case, dated 
in November 2005, the veteran's service connection claim was 
once again captioned and evaluated as an appeal from an 
initial noncompensable rating.  Before certification to the 
Board, the RO issued a rating decision, dated in October 
2007, wherein the veteran's noncompensable rating, noted as 
effective from May 14, 2003, was increased to 30 percent, 
effective from September 14, 2007.  In the October 2007 
supplemental statement of the case, the veteran's claim for 
labyrinthitis was not evaluated because the increased 
evaluation was considered by the RO to be a full grant of 
benefits sought on appeal.  The Board finds that the Decision 
Review Officer granted service connection for labyrinthitis 
in the August 2005 statement of the case and, therefore, the 
issue before the Board is as characterized on the title page 
and will be addressed below.

The issue of entitlement to service connection for a 
bilateral elbow disorder will be addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  The veteran's right ear hearing loss is manifested by no 
more than Level VII hearing acuity.

2.  Prior to April 27, 2007, the veteran's labyrinthitis was 
manifested by occasional dizziness.

3.  From April 27, 2007 to September 14, 2007, the veteran's 
labyrinthitis was manifested by occasional dizziness and 
staggering.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hearing loss, right ear, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).

2.  The criteria for an initial 10 percent disability rating, 
but no more, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2008).

3.  The criteria for a 30 percent disability rating, but no 
more, from April 27, 2007, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The veteran's claims for entitlement to 
compensable evaluations for his service-connected right ear 
hearing loss and labyrinthitis arise from his disagreement 
with the initial evaluations assigned following the grant of 
service connection.  Once service connection is granted, the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder all of the veteran's service medical records, as well 
as his identified VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the 
veteran has also been provided VA examinations to ascertain 
the severity of his service-connected hearing loss and 
labyrinthitis.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

In this case, the RO issued a rating decision in December 
2003 which granted service connection at a noncompensable 
disability rating for right ear hearing loss, effective from 
November 1, 2003.  Herein, the veteran is seeking a higher 
initial evaluation.  Additionally, the veteran was granted 
service connection for labyrinthitis and assigned a 
noncompensable rating by the August 2005 statement of the 
case.  In the October 2007 rating decision, the veteran's 
noncompensable rating for labyrinthitis was increased to the 
maximum 30 percent, effective from September 14, 2007.  
Though this increased evaluation was considered by the RO to 
be a full grant of benefits sought on appeal, the veteran is 
seeking a higher initial rating between May 14, 2003 and 
September 14, 2007.

Generally, disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the current appeal is based on the assignment of an 
initial disability rating following the initial award of 
service connection for right ear hearing loss.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id.

A.  Hearing Loss

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
unilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

A May 2003 pre-separation examination included a diagnosis of 
asymmetric hearing loss.  As a part of this examination, the 
veteran underwent audiological testing that revealed puretone 
thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
70
70
70
LEFT
10
5
0
5
5

The average puretone threshold was 68.75 decibels in the 
right ear.

In April 2005, the veteran underwent further audiological 
evaluation at a VA hospital.  His condition was diagnosed as 
mild to profound sensorineural hearing loss of the right ear.  
This diagnosis was based, in part, on the following 
audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
75
70
60
80
LEFT
10
10
10
10
10

The average decibel threshold for the veteran's right ear was 
71.25.  A CNC speech recognition test is not shown to have 
been administered during this examination.

The evidence of record included a March 2006 audiogram; 
however, the Board finds that this audiogram is not probative 
for VA purposes.  The results considered in evaluating 
hearing loss for VA purposes were charted, but not stated 
numerically.  Accordingly, the March 2006 audiogram cannot be 
considered, as it fails to provide the specific information 
necessary and consistent with the regulations pertinent to 
hearing acuity evaluations under 38 C.F.R. § 4.85 (a).  See 
Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that VA may 
not interpret graphical representations of audiometric data).

In a January 2007 treatment report, the diagnosis was mild 
sloping to profound sensorineural hearing loss in his right 
ear.  Speech recognition testing on this date produced scores 
of 64 percent for the veteran's right ear.

In May 2007, the veteran underwent magnetic resonance imaging 
of his brain and internal auditory canals to determine the 
presence of any vestibular pathology.  The resulting report 
noted that there were no significant findings.

In September 2007, the veteran underwent VA audiological 
examination wherein an audiogram was administered; the 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
70
65
90
LEFT
20
20
20
5
20

The average threshold level for the veteran's right ear was 
73.8.  Speech recognition testing yielded a score of 60 
percent for the right ear.  Ultimately, the examiner 
diagnosed moderate sloping to profound sensorineural hearing 
loss, right ear.  

Based on the evidence of record, the Board finds that an 
initial compensable evaluation for the veteran's service-
connected right ear hearing loss is not warranted.

The May 2003 inservice audiological examination did not 
include speech recognition testing.  However, the veteran's 
results qualify as an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86.  Application of Table VIa, 
demonstrated hearing impairment manifested by Level V hearing 
acuity.  See 38 C.F.R. § 4.85, Table VIa.  Because the 
veteran's left ear is not service-connected, a Level I rating 
am assigned.  38 C.F.R. § 4.85(f).  Using Table VII, the 
result is a noncompensable evaluation for right ear hearing 
impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

The April 2005 audiological examination did not include 
speech recognition testing.  Because the veteran's results 
qualify as an exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86, application of Table VIa, demonstrates 
hearing impairment manifested by Level VI hearing acuity.  
See 38 C.F.R. §§ 4.85, Table VIa.  The veteran's left ear 
maintains its Level I rating.  38 C.F.R. § 4.85(f).  Using 
Table VII, the result is a noncompensable evaluation for 
right ear hearing impairment.  See 38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100.

Though the January 2007 treatment report described the 
results of an audiogram, the actual findings were not 
included therein.  Thus, application of the Schedule is not 
possible.  See Kelly, 7 Vet. App. 471.

The September 2007 VA audiological examination demonstrates 
that under the Schedule, the veteran's right ear hearing 
impairment is manifested by Level VII hearing acuity.  See 38 
C.F.R. §§ 4.85, Table VI.  Once again, the veteran's results 
qualify as an exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86.  In accordance with this section, Table VIa 
can be used.  38 C.F.R. § 4.85.  However, Table VIa results 
in a Level VI hearing impairment and, therefore, the result 
from Table VI is used.  Id.  The veteran's left ear is 
assigned a Level I rating.  38 C.F.R. § 4.85(f).  Using Table 
VII, the result is a noncompensable evaluation for right ear 
hearing impairment.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.
  
The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).  The presently assigned 
noncompensable disability evaluation is warranted by the 
Schedule for the entirety of the rating period on appeal.  
Fenderson, 12 Vet. App. at 126.

The Board considered the veteran's claim herein under 
38 C.F.R. § 3.383(a)(3); however, the evidence of record did 
not demonstrate that the veteran's nonservice-connected left 
ear meets the disability provisions under 38 C.F.R. § 3.385.  
Thus, special consideration for paired organs is 
inapplicable.

As the preponderance of the evidence is against the claim for 
a higher rating for service-connected right ear hearing loss, 
the benefit of the doubt rule is not applicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Labyrinthitis

An initial noncompensable evaluation for his service-
connected labyrinthitis has been assigned pursuant to 
Diagnostic Code 6204.  38 C.F.R. § 4.87 (2008).  Under that 
diagnostic code, a 10 percent rating is warranted for 
occasional dizziness.  Id.  Dizziness and occasional 
staggering warrant a maximum 30 percent rating.  Id.  
Objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  Id. at Note.   

In February 2001, as evidenced by his service medical 
records, the veteran experienced acute onset hearing loss, 
vertigo, and tinnitus.  In a follow-up treatment report, 
dated in July 2001, caloric testing revealed a right 
unilateral weakness, which was suggestive of a right side 
peripheral lesion.  The veteran's condition was ultimately 
diagnosed as viral labyrinthitis.

As noted in an April 2004 treatment report, the veteran's 
prognosis due to his viral labyrinthitis was permanent 
sensorineural hearing loss, permanent tinnitus, and permanent 
vestibular weakness on the right side.

In an April 2005 and a February 2006 treatment report, the 
veteran presented with occasional dizziness brought on by 
extreme exertion or rapid head movement.  In a March 2006 
treatment report, the veteran also presented with dizziness, 
characterizing it as a feeling of being "off-balance."  

In an April 2007 treatment report, the veteran reported that 
he experienced occasional episodes of feeling disoriented and 
characterized these episodes as feeling as though he was 
"going to fall."  The veteran further reported an incident 
9 months prior to the date of this treatment wherein he felt 
dizzy and was unable to stand for an entire day.  The veteran 
also reported brief episodes of dizziness upon standing too 
quickly.  This treatment report included testing that 
revealed right side vestibular weakness.

In September 2007, the veteran underwent VA examination.  
Diagnostic and clinical testing revealed completely normal 
tympanic membranes, bilaterally.  There was no fluid, 
perforation, or retraction, and the external auditory canals 
were clean and clear.  The veteran's facial nerve function 
was completely normal, as were his external ears.  There was 
no discharge, no evidence of cholesteatoma, and no aural 
polyps.  There was no suppuration or effusion, and the 
veteran did not have a cerebellar gait.  There was no active 
ear disease present beyond the ongoing stigmata of the 
veteran's bouts of severe right-sided labyrinthitis.

Based on a review of the veteran's medical history and this 
examination, the examiner opined that the veteran has been 
experiencing chronic disequilibrium due to the involvement of 
his vestibular system the since the onset of labyrinthitis in 
February 2001.

After a longitudinal review of the evidence of record, the 
Board finds that an initial 10 percent disability rating is 
warranted for the veteran's labyrinthitis.  The Board also 
finds that the maximum 30 percent disability rating is 
warranted for the veteran's labyrinthitis from April 27, 
2007.

Prior to April 27, 2007, the veteran's service-connected 
labyrinthitis was manifested by occasional dizziness as 
evidenced by the post-service medical evidence of record.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994) (finding 
that the veteran's statements can provide competent evidence 
about what he experienced; for example, his statements are 
competent evidence as to what symptoms he experiences.).  
However, the medical evidence of record during this same 
period of time did not demonstrate that the veteran 
experienced staggering.  Thus, the Board finds that an 
initial 10 percent evaluation, but no more, is warranted 
prior to April 27, 2007.  38 C.F.R. § 4.87, Diagnostic Code 
6204; Fenderson, 12 Vet. App. at 126.

In the April 27, 2007 treatment report, the veteran reported 
that he experienced occasional episodes of feeling 
disoriented and feelings as though he was going to fall.  He 
also reported occasional episodes of dizziness.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board 
finds that these symptoms more nearly approximate the 
disability picture the criteria for a 30 percent evaluation.  
Accordingly, a 30 percent disability rating, which is the 
maximum rating under Diagnostic Code 6204, is warranted for 
the veteran's service-connected labyrinthitis is warranted 
from April 27, 2007.  See 38 C.F.R. § 4.87, Diagnostic Code 
6204; Fenderson, 12 Vet. App. at 126.

C. Extraschedular

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (noting 
that the Schedule "will apply unless there are 'exceptional 
or unusual' factors which render application of the schedule 
impractical.").  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology 
of the veteran's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).

The Board finds that the veteran's disability pictures, with 
respect to both his service-connected hearing loss and 
service-connected labyrinthitis, are not so unusual or 
exceptional in nature as to render either his noncompesnable 
rating for hearing loss or staged ratings for labyrinthitis, 
inadequate.  

The veteran's hearing loss was evaluated pursuant to 38 
C.F.R. § 4.85, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by his disability.  38 C.F.R. § 3.321(b) 
(2008).  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the veteran's hearing loss is congruent with the disability 
picture represented by a noncompensable disability rating.  
Based on audiological testing, the veteran's hearing loss was 
manifested by no more than a Level VII acoustic impairment.  
Thus, the criteria for noncompensable rating reasonably 
describe the veteran's disability level and symptomatology 
and, therefore, a schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996); 
see also Lendenmann, 3 Vet. App. at 349; Massey, 7 Vet. App. 
at 208 (finding the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria).  

The veteran's labyrinthitis was evaluated pursuant to 38 
C.F.R. § 4.87, Diagnostic Code 6204, the criteria of which is 
found by the Board to specifically contemplate the level of 
occupational and social impairment caused by his disability.  
38 C.F.R. § 3.321(b) (2008).  When comparing the veteran's 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the veteran's labyrinthitis is 
congruent with the disability picture represented by the 
staged rating discussed above.  As evidenced by the post-
service treatment records, the veteran experienced occasional 
dizziness without staggering prior to April 27, 2007, and his 
symptoms occasional dizziness and feeling as though he was 
going to fall more nearly approximate the criteria for the 
maximum rating of 30 percent from April 27, 2007.  Thus, the 
criteria for veteran's staged ratings reasonably describe the 
veteran's disability level and symptomatology and, therefore, 
a schedular evaluation is adequate and no referral is 
required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see 
also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


ORDER

An initial compensable evaluation for right ear hearing loss 
is denied.

An initial 10 percent evaluation, but no more, for 
labyrinthitis, prior to April 27, 2007, is granted.
 
A 30 percent evaluation for labyrinthitis from April 27, 
2007, is granted.


REMAND

Herein, the veteran is also seeking service connection for a 
bilateral elbow disorder.  

At every stage of the veteran's appeal, the veteran's 
bilateral elbow disorder has been characterized as medial 
epicondylitis of the elbows; a condition that was first 
diagnosed during the veteran's May 2003 pre-separation 
examination.  In August 2007, the RO initiated a request for 
a VA joints examination wherein it was asked that the 
veteran's elbow disorder be assessed.  This examination 
request noted that the veteran exhibited bilateral elbow pain 
at the time of his discharge from active service and that a 
medical opinion was needed as to the onset and etiology of 
this condition.

At the September 2007 VA examination, bilateral elbow 
degenerative joint disease was found.  However, the examiner 
did not provide an opinion as to whether degenerative joint 
disease of both elbows was related to the pain shown in 
service or to the bilateral elbow medial epicondylitis 
diagnosed therein.  

Accordingly, the case is remanded for the following actions:

1. The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for a bilateral elbow 
disorder.  The RO must then obtain copies 
of the related medical records that are 
not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a comprehensive 
examination to determine the nature and 
etiology of any elbow condition found.  
All pertinent symptomatology and findings 
must be reported in detail.  All indicated 
tests and studies must be performed.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner must review all 
the evidence of record, including the 
veteran's service medical records.  After 
a review of the entire evidence of record, 
the examiner must render an opinion as to 
whether any currently diagnosed elbow 
disorder is related to the veteran's 
military service, to include the veteran's 
inservice complaints of pain and the 
inservice diagnosis of medial 
epicondylitis of both elbows.  A complete 
rationale for any opinion expressed, to 
include citation to specific medical 
documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  The 
report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Once the above action has been 
completed, the RO must re-adjudicate the 
veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the veteran and his 
representative.  After the veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


